Citation Nr: 1626594	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-43 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, October 2001 to September 2002, and from February 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim.  

The Veteran gave testimony at a hearing before the undersigned in March 2013, and a transcript of that hearing is of record.  

In a March 2014 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted a Joint Motion for Remand (JMR), vacating the March 2014 decision and remanding the case to the Board for further development.  

In June 2015, this matter was remanded for further development pursuant to the JMR and subsequent April 2015 Court Order.

This appeal is now processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

Regrettably, the appeal is once again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In the June 2015 remand, the Board instructed, in part, that the AOJ obtain any additional relevant treatment records that the Veteran wanted considered in connection with his appeal.

The Veteran has identified pertinent treatment records from Dr. A. N. Lopez.  In a January 2016 Report of Contact, the AOJ indicated that it was unable to find any contact information for Dr. Lopez.  The AOJ noted that an extensive research was performed and it was discovered that the facility was now a residential address.  As such, the AOJ closed out the request as the information was invalid.  It does not appear as if the Veteran was informed, as he continued to send in subsequent requests for the AOJ to obtain these treatment records.  In his most recent April 2016 and May 2016 statements, the Veteran indicated that Dr. Lopez was awaiting VA's request for the treatment records.  He noted that the address on the VA Form 21-4142 was indeed Dr. Lopez's home address, and that the request should be forwarded to that address.  The Veteran reiterated that such records were "crucial for my VA claim".  There is no indication that the records request was sent to Dr. Lopez's home address.  As the Veteran has identified pertinent treatment records with regards to his low back disability claim, VA has a duty to assist him with obtaining the treatment records.

In addition, the Board instructed that if new medical records were received that were not previously associated with the claims file, an addendum opinion was to be obtained.  Subsequent to the December 2015 supplemental statement of the case, additional treatment records relevant to the Veteran's low back disability were received and uploaded to the Veteran's file by the AOJ in February 2016.  The Board observes that the Veteran's representative waived initial AOJ consideration of the evidence.  The Board notes, however, the AOJ did not obtain an addendum opinion as per the June 2015 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the authorization to Dr. Lopez at the address the Veteran has identified, in order to obtain the treatment records pertaining to the low back disability.  If the requested records are not available from Dr. Lopez, the Veteran should be notified of such.  

Notably, if the authorization (VA Form 21-4142) has expired, ask the Veteran to complete a new one.

2.  Thereafter, obtain an addendum opinion (that considers all the relevant evidence of record) from an appropriate VA examiner addressing whether it is at least as likely as not that the Veteran's low back disability had its onset in service or is otherwise related to service as he contends.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  If an examination is deemed warranted, all indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims folder (electronic), should be provided to the examiner for review. The examiner should indicate in the examination report that the claims folder (electronic) has been reviewed. 

A complete rationale should be provided for the opinions expressed.  

3.  Following any further development deemed appropriate, the AOJ should adjudicate the issue of service connection for low back disability.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




